Title: To Thomas Jefferson from James Walker, 16 January 1807
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Shadwell Jany 16th. 1807
                        
                        I am sorry to inform you that the walls of the new addition to the toal mill has fallen down having been
                            underminded by the water passing through the bank of the canal at the lower side of the long addition the leak was
                            occasioned by the frost & the bank not being high enough together, Mr. Bacon is now diging out the foundation deeper it
                            appears that it will have to be dug as low as that of the old part to get a foundation, as far as it is dug it appears to
                            be quite miery. Mr. Maddox says he will put up the wall again as soon as
                            they are ready for him. The part of the house passing over the canal is so low that there is not sufficient room under it
                            to make the canal bank high enough to hold the water with safety besides the sills & joints will soon rot as it will
                            have to be dirted up to the top of them. and as a part is to be pulled down I would have both new & old raised higher
                            which may be easily done & I think it will be better in every respect should you incline to do this you will please to
                            let me know shortly—The waist will be done in a few days except bad
                            weather. we have done but little work for a few weeks past towards the Mills having been disappointed by persons who ware
                            at work with me before christmas & promised to return in a few days after but have not as yet—I shall get the second
                            pare of stones to work as soon as possible=the large Mill has not as yet began to grind for want of a Miller but was in
                            readiness the eighth inst. perhaps their may be some little alterations to make after it starts as is generally the case—which will take up some time—Mr. Shoemaker has concluded to board himself after agreeing to board with me whilst I was
                            at work here or if he did not bord with me then I should have a part
                            of the house untill the work was done. he has since got a Miller who has a family & is I believe anxious to have full
                            possession which he shall have as soon as the situation of my wife will admit of moving— in order to get over what he has
                            once agreed to, has as I am informd and have reason to believe taken a method to get us out of the house and mill that I
                            did not suppose any Gentleman would have pursued which is to place us in as uncumfortable a situation as possible these
                            steps he kneed not have taken as I told him previously that as soon as my situation would admit I should get out of his
                            way. this with the unusul attention paid to him since he has been here having no one to do for him, ought to be sufficient
                            satisfaction to any reasonable person—I must make the best arrangements I can for boarding after my family moves. the time
                            will not be long that I shall labour under this disagreeable situation. therefore I shall content my self as will as I
                            can— 
                  I am with respect your Obt H. Servt. &c.
                        
                            James Walker
                            
                        
                    